DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/06/2022 has been entered.
 
Status of Application
The response filed  09/06/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 12-13, 19, 21 have been amended.
Claim 11 has been cancelled.
Claims 23-24 have been added.
A terminal disclaimer to 17/494681 was filed and approved on 8/26/2022.
Claims 1-4, 9, 12-24 are pending in the case.
Claims 1-4, 9, 12-24 are present for examination.
All grounds not addressed in the action are withdrawn or moot as a result of amendment or terminal disclaimer.
New grounds of rejection are set forth in the current office action as a result of amendment.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9, 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method of treating elevated intraocular pressure in a mammalian eye with the administration of a pharmaceutically/ophthalmologically suspension to the eye no more than twice per 24 hour period where the composition comprises a therapeutically effective number of particles, wherein the composition comprises:
(a) brinzolamide from about 0.1 wt.% - about 10 wt.% of the composition;
(b) brimonidine from about 0.01 wt.% - about 0.5 wt.% of the composition;
(c) a borate-polyol complex where the total amount of the borate-polyol complex is about 0.5 wt.% - about 6%wt. of the composition; and
(d) benzalkonium chloride from 0.007 wt.% - about 0.02 wt.% of the composition,
(e) at least two polyols,
wherein at least about 50% of the particles in the composition are between about 1-3 um in size (with the recited daily dose for brinzolamide and brimonidine in claims 21-24).
The specification does not provide written description for a method of treating elevated intraocular pressure with the claimed composition where the breath as written embraces for the particles of the suspension to be any (or all) of the ingredients claimed and also for the particles to be any component other than the ingredients claimed.
The specification does not describe or demonstrate a method of treating with this composition where the suspended particles can be any component other than the ingredients claimed and for the suspended particles to be any or all of the ingredients claimed wherein particles wherein at least about 50% of the particles in the composition are between about 1-3 um in size. 
The specification does describe support for the particles to be particles of brinzolamide at the recited concentration with the particle distribution recited wherein the specification would support for a method of treating elevated intraocular pressure in a mammalian eye comprising administering a pharmaceutical/ophthalmic suspension to the eye no more than twice per 24 period, wherein the suspension comprises:
- brimonidine from about 0.01 wt.% - about 0.5 wt.% of the composition;
- a borate-polyol complex comprising at least two polyols, wherein the total amount of the borate-polyol complex is about 0.5 wt.% — about 6%wt. of the composition;
- benzalkonium chloride in an amount of 0.007 wt.% - about 0.02 wt.% of the composition; 
- and brinzolamide particles wherein at least about 50% of the particles in the composition are between about 1-3 um in size and the brinzolamide is from about 0.1 wt.% - about 10 wt.% of the composition.

The specification also does not provide written description for a method of treating elevated intraocular pressure with the claimed composition. The claims as written is to a breath that embraces for the suspension administered to have the recited particle size, brinzolamide at the claimed values, brimonidine at the claimed values, a borate/polyol complex at the recited range, benzalkonium chlorid at the recited amount, and at least two polyols. The indefiniteness issues are addressed below. The specification does not support for the composition to have a borate/polyol complex and two or more generic polyols with no concentration for the composition (if viewed as a separate components). The specification also does not support for the composition to have a borate/polyol complex which is singular where there are two or more generic polyols with no concentration for the composition (if the polyol is viewed for the borate/polyol complex).
The specification does support for borate/polyol complexes with two or more polyols at the recited range, and for two or more polyols at specific values (not generically without values).
This is a new matter rejection.
The claims as written are also subject to the indefinite rejection below.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to the recited method of treating with the recited composition with a borate-polyol complex from about 0.5-about 6%, benzalkonium chloride at the claimed values, with at least two polyols, wherein the at least two polyols comprise mannitol from 0.6-1.7% of the composition (claim 23) and further contains propylene glycol from at least about 0.5% (claim 24).
The issues of indefiniteness are addressed below. The specification does not provide written description for the mannitol to be from 0.6-1.7% of the composition on its own or when the borate/polyol complex is about 0.5-about 6% (i.e. with at least 2 polyols), and to further contain propylene glycol from at least about 0.5% on its own or when the borate/polyol complex is about 0.5-about 6% (i.e. with at least 2 polyols). 
The specification does provide support for the borate/polyol complex at about 0.5-about 6% with at least 2 polyols [113], and the inclusion of mannitol and propylene glycol together [110], and amounts for mannitol such as 0.2-0.6% and about 0.3% [111] (not the instant claimed range), and values for propylene glycol such as about 0.5-about 1.2% [112]; but does not support for the mannitol to be 0.6-1.7% and further with propylene glycol from at least about 0.5% (with a total of the borate/polyol complex with at least 2 polyols are about 0.5-about 6%).
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method of treating elevated intraocular pressure in a mammalian eye with the administration of a pharmaceutically/ophthalmologically suspension to the eye no more than twice per 24 hour period where the composition comprises a therapeutically effective number of particles, wherein the composition comprises:
(a) brinzolamide from about 0.1 wt.% - about 10 wt.% of the composition;
(b) brimonidine from about 0.01 wt.% - about 0.5 wt.% of the composition;
(c) a borate-polyol complex where the total amount of the borate-polyol complex is about 0.5 wt.% - about 6%wt. of the composition; and
(d) benzalkonium chloride from 0.007 wt.% - about 0.02 wt.% of the composition,
(e) at least two polyols,
wherein at least about 50% of the particles in the composition are between about 1-3 um in size.
It is unclear what the suspended particles are in the suspension. Are the suspended particles to one of the recited ingredients? Is it to a particle containing all the ingredients? Is the particles to a component that is not one of the claimed ingredients? It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination, the claims are treated to wherein the particles of the suspension are brinzolamide particles wherein at least about 50% of the brinzolamide particles in the composition are between about 1-3 um in size,  in line with what is demonstrated in the specification to assist in prosecution.
It is also unclear what the at least two polyols are directed to. Is one of the at least two polyols directed to the borate/polyol complex? Are both polyols directed to the  borate/polyol complex? Are the at least two polyols separate from the borate/polyol complex? It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination, either view may apply.  
Claim 12 (and its dependent claim 13) recites the limitation "any one of the at least two polyol participate in the formulation of the borate-polyol complex" in claim 1. Claim 1 does not recited the at least two polyols to participate in the formulation of the borate-polyol complex. There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if only one (mannitol, glycerin, propylene glycol, sorbitol) of the at least two polyols is participating in the formation of the borate/polyol complex (one polyol that is mannitol, glycerin, propylene glycol, sorbitol; is part of the complex and the other polyol are not), or all of the at least two polyols form the borate/polyol complex and one (or more) of the polyols is mannitol, glycerin, propylene glycol, or sorbitol. For purposes of examination, either view may apply.
Claim 19 recites brinzolamide, brimonidine, boric acid, propylene glycol, tyloxapol, carbomer, mannitol, sodium chlorid, benzalkonium chloride in the claimed amounts but it is unclear if the propylene glycol and mannitol are directed to the borate/polyol complex or to the at least two polyols. For purposes of examination, either view may apply.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719).
Rejection:
Karavas et al. teaches treating ocular hypertension (intraocular pressure) and glaucoma with a suspension composition comprising brinzolamide, brimonidine, a polyol-borate system with borate and a polyol, benzalkonium chloride, and excipients (abstract, claims 1-14, Page 1 line 5-20, Page 2 line 5-27, Page 3 line 5-30, Page 5 line 5-Page 6 line 5). The borate is at least about 0.05 and less than about 1.0%w/v; and the polyol can be a variety of compounds including mannitol, glycerin, propylene glycol and sorbitol from at least about 1%w/v to about 5%w/v (page 6 line 5-33, polyol in the polyol-borate system). The composition comprises buffers which include dibasic sodium phosphate (phosphate buffer), monobasic sodium phosphate (phosphate buffer), hydrochloric acid, sodium hydroxide and the pH ranges from 3-8 and most preferably pH of 6.5 (Page 7 line 10-19). The composition contains tonicity agents including mannitol (a polyol), glycerin (a polyol), propylene glycol (a polyol), and sodium chloride. Sodium chloride is the preferred tonicity agent and is from 0.6-1.1%w/v (Page 7 line 20-30). The benzalkonium chloride is from 0.001-0.006%w/v (Page 8 line 20-35).  The excipients include antioxidants like ethylenediaminetetracetic acid (EDTA) and vitamin E tocopherol polyethylene glycol succinate (Page 9 line 1-4); anionic polymers including alginic acid (a polyol), sodium carboxymethyl cellulose (CMC, a polyol), Carbopol (carbomer), and combinations thereof (Page 9 line 8-27, claim 10, additional polyols for suspension); surfactants like tyloxapol (Page 10 line 15-20), and viscosity enhancers like hydroxypropyl methylcellulose (additional polyols for suspension) and polyvinyl alcohol (additional polyols for suspension, Page 11 line 1-5). The treatment of the ocular disorder (elevated intraocular pressure) is done with repeated administration of the composition to the eye for an extended period of time including at least one a week more typically at least one a day for at least a month more typically at least 6 months (Page 10  line 21-35) Ophthalmic drugs also include bimatoprost, brimonidine, brinzolamide and combinations thereof like brinzolamide/brimonidine (Page 11 line 20- Page 12 line 4). The composition is also packaged in a container with a dropper for drop wise application with 0.5-15ml solution and a 5ml polypropylene bottle with 2.5ml solution (Page 12 line 5-10). 
Examples include Table 1

    PNG
    media_image1.png
    520
    909
    media_image1.png
    Greyscale

where the components fall within the claimed ranges of the claims (brinzolamide 1%w/v, brimonidine tartrate 0.2%w/v, benzalkonium chloride 0.0051% and 0.0059%w/v (falls within about 0.005-about 0.02% and embraced by about 0.005% and about 0.007%, a preservative and permeation enhancer), boric acid 0.3% and propylene glycol from 0.25% to 1.0% (borate-polyol complex is from 0.55% to 1.3%w/v, that polyol with tonicity agent is about 0.8-1.3% in various examples), and tyloxapol (a surfactant and a known permeation enhancer acknowledged by the instant specification, Page 13, see full document specifically areas cited). 
While Karavas et al. does not exemplify the inclusion of additional polyols (tonicity agents, anionic polymer, viscosity enhancers), Karavas does expressly teach their inclusion (tonicity agents like mannitol, glycerin, propylene glycol; anionic polymers like alginic acid, CMC, and carbomer in combination; viscosity enhancers like polyvinyl alcohol); wherein their exemplification in the suspension per the teachings (i.e. simple substitution of one tonicity agent for another e.g. mannitol for sodium chloride, inclusion of polyvinyl alcohol viscosity enhancer, inclusion of alginic acid with carbomer) is prima facie obvious with a reasonable expectation of success. 
Karavas et al. does not explicitly recite treating the patient 1-2 times a day with the suspension, Karavas does expressly teach lowering the intraocular pressure in patients with open angle glaucoma and/or ocular hypertension by treating the patient at least once a day with the suspension by eye drop; wherein it is implicit to treat the patient once a day and it is prima facie obvious before the effective filing date of the claimed invention to utilize the teachings with a reasonable expectation of success. Additionally it is obvious before the effective filing date of the claimed invention to treat the patient once a day with the eye drop composition as Karavas teaches at least once a day which includes once a day and it is prima facie obvious to treat a patient with the minimum dosage and adjust the regime as needed with a reasonable expectation of success. 
Karavas et al. does not expressly teach the exact same values for the benzalkonium chloride or the particle size of the active like brinzolamide in the suspension, but Karavas does expressly teach the inclusion of benzalkonium chloride from 0.001-0.006%w/v wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I). Additionally, Winfield teaches that benzalkonium chloride is known to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v (2nd paragraph, second column) wherein it would be prima facie obvious to one of ordinary skill in the art to utilize values up to and including the conventional 0.01% and the well tolerated amount of 0.02% of benzalkonium chloride known in the art and optimize within the accepted/tolerated range for the BAK in the art as a means of attaining the desired preservation profile with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
Kabra (‘719) teaches an ophthalmic aqueous suspension composition comprising a therapeutic agent such as brinzolamide (Table B) wherein the mean particle size of all the suspended active like brinzolamide in the suspension (greater than 50%) is more typically at least 1 µm and more typically not greater than 10 µm and even more typically no greater than 5 µm [23]; and additional therapeutic agents like brimonidine and bimatoprost and combinations thereof that may be soluble within the suspension [8, 24].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to have the brinzolamide in the suspension at a known particle size as suggested by Kabra (‘719) and produce the claimed invention; as it is prima facie obvious to incorporate the brinzolamide at a known particle size for brinzolamide in suspensions and optimize within the known range and arrive at the claimed range to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range. 
Response to Arguments:
Applicant's arguments are centered on the assertion that Karavas does not teach the values of benzalkonium chloride, that Karavas teaches away from more than one polyol, that Winfield does not teach at least two polyols, and that the claims now recite particle sizes which is not disclosed by Karavas or Winfield. This has been fully considered but not persuasive. With regards to the amount of benzalkonium chloride, a prima facie case of obviousness exists when the claimed ranges/values are so close that one skilled in the art would have expected them to have the same properties. As presented above Winfield establishes that benzalkonium chloride is known in the art to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v wherein the inclusion of benzalkonium chloride in its known range/values and optimization within this accepted/tolerated range in the art to attain the desired preservation profile is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented. The assertion that Karavas teaches fewer preservatives is not persuasive as the same number of preservatives is presented above, the modification/optimization of the amount of the same preservative within the known range is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented. The assertion that Karavas teaches away from more than one polyol is not persuasive nor accurate. The issue of indefiniteness to the at least two polyols are addressed above. Karavas teaches the suspension on have a single polyol for the borate/polyol complex buffer but does teach the inclusion of additional polyols like mannitol and glycerin as tonicity agents;  anionic polymers like alginic acid and sodium carboxymethyl cellulose; and viscosity enhancers like hydroxypropyl methylcellulose and polyvinyl alcohol (all polyols); wherein Karavas does teach the presence of additional polyols in the suspension in conjunction with the single polyol that is in the borate/polyol complex, meeting the claims as written (is not to a borate/polyol complex with two polyols). With regards to Applicant’s reference to the units of w/v and w/w, it is noted that the composition is a suspension with water wherein the suspension is 100ml for w/v% wherein there is no difference when w/w% as water is 1gram per ml (e.g. 1% w/v brinzolamide is 1%wt as 100ml water is 100grams). In response to applicant's arguments against the Karavas or Winfield references individually (i.e. Winfield does not teach at least two polyols, Karavas or Winfield do not disclose the claimed particle sizes), and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
The newly amended claims are subject to the new rejection of record above.
Accordingly, the rejection stands.

Claims 14-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719) as applied to claims 1-4, 9, 12-13, and 18 above, as evidenced by Lederer et al. (Drop size of commercial glaucoma medications-Abstract only).
Rejection:
The teachings of Karavas in view of Winfield and Kabra are addressed above including treating patients with open angle glaucoma and/or ocular hypertension once a day with the suspension by eye drop such as brinzolamide at 1%w/v and brimonidine tartrate at 0.2%w/v, BAK, propylene glycol (i.e. 1%), tonicity agent (e.g. mannitol and sodium chloride functional equivalents, 0.6-1.1%). The average drop size is 39 microliters as evidenced by Lederer et al. wherein one eye drop per day of the suspension would have an effective daily dose of 0.39mg/day brinzolamide (1%w/v=1g/100ml= 0.01mg/1microliter) and 0.078mg/day brimonidine tartrate (0.2%w/v=0.2g/100ml=0.002mg/1microliter). 
Response to Arguments:
Applicant's arguments are directed to Karavas (in view of Winfield) which are addressed above and moot as a result of the new rejection as a result of claim amendment.
Accordingly, the rejection stands.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karavas et al. (WO 2019/091596) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719) as applied to claims 1-4, 9, 12-13 and 18 above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial).
Rejection:
	The teachings of Karavas in view of Winfield and Kabra are addressed above, including the incorporation of phosphate buffers, sodium chloride, water and bimatoprost.
Karavas in view of Winfield and Kabra does not expressly teach the concentration of bimatoprost but does teach the inclusion of bimatoprost and combinations of drug actives for the composition. 
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious before the effective filing date of the claimed invention to incorporate the bimatoprost at 0.01% and produce the claimed invention; as it is prima facie obvious to incorporate the bimatoprost at its known useful concentration with a reasonable expectation of success. As Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
Response to Arguments:
	Applicant's arguments are directed to Karavas (in view of Winfield) which are addressed above. Applicant’s remaining arguments are that Karavas’ teaching for bimatoprost is to a laundry list, that the dosing in Fechtner was three time/day which exceeds the maximum twice per day claimed, that the Fechtner teach did not have the bimatoprost in the same composition as the brinzolamide/brimonidine, and that the bimatoprost has additional excipients and inactive ingredients where the combination of  Lumigan and the Simbrinza results in a total amount of benzalkonium chloride to be greater than the claimed range (0.2mg/ml with 0.03mg) .This is fully considered but not persuasive. Karavas teaching for the brinzolamide/brimonidine to be in combination with other drug actives including bimatoprost is not a laundry list as asserted as the bimatoprost is in a limited and confined listing, not a numerous listing as asserted by Applicant - wherein it would be prima facie obvious to one of ordinary skill in the art to utilize the bimatoprost as a taught embodiment with a reasonable expectation of success. Additionally as Karavas teaches combining the drugs for the method, Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these specific drugs for their known purpose is established with a reasonable expectation of success. 
The arguments are fully considered but not persuasive. These assertions are all to the Fechtner reference individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The assertions do not consider the teachings of Karavas . As addressed above, Karavas taught combining brinzolamide/brimonidine with additional actives for the method which includes administration at least once a day which includes once a day, with a composition comprising brinzolamide, brimonidine, excipients like mannitol and benzalkonium chloride, and additional actives like bimatoprost. Fechtner was presented merely to demonstrate that the combination of brinzolamide/brimonidine with a bimatoprost is known as presented in Karavas wherein the combining these specific known drugs at their known concentrations for their known purpose is prima facie obvious with a reasonable expectation of success.
Accordingly, the rejection stands.

Claims 1-4, 9, 12-13 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719).
Rejection:
Kabra (‘031) teaches treating elevated intraocular pressure/glaucoma with repeated administration of an ophthalmic composition comprising borate, two polyols like mannitol and propylene glycol, benzalkonium chloride (BAK), and therapeutic agents like brimonidine, brimonidine tartrate, brinzolamide, bimatoprost and combinations thereof (claims 10, 21-23, [38-39, 41, 44, 46, 49]). The treatment of the ocular disorder (elevated intraocular pressure) is done with repeated administration of the composition to the eye for an extended period of time including at least one a week more typically at least one a day for at least a month more typically at least one year [49].  The composition is in eye drop form [16] and be a suspension [41, 44, 46] containing carboxyvinyl polymer as a suspending agent (carbomer/Carbopol). The first polyol can be at least about 0.25% and less than about 5% and more typically less than about 1.6%, and the first polyol can be mannitol [26, 28]; and the second polyol can be propylene glycol [29]. The composition contains tonicity agents such as sodium chloride to attain the desired osmolality in an amount less than 0.9% and typically less than 0.4% [46], surfactants like tyloxapol [48] which is a known permeation enhancer acknowledged by the instant specification, buffers such as boric acid with polyols [11, 16], and BAK. The BAK is more typically is greater than about 0.0007%w/v and generally less than about 0.005%w/v [24]. The composition can include additional preservative [22]. Kabra (‘031) teaches the composition to have sufficient antimicrobial activity such as the inclusion of additional preservatives [22, 33] Table A addresses that an exemplary formulation for the treatment has the therapeutic agent at 0.01, 0.1, or 1.0%w/v. 
The combination of brinzolamide with brimonidine is exemplified in Table H. 

    PNG
    media_image2.png
    626
    818
    media_image2.png
    Greyscale

wherein the components fall within the claimed ranges of the independent claims 
(brinzolamide 1%w/v, brimonidine 0.15%w/v, boric acid 0.3%w/v and mannitol 0.3%w/v and propylene glycol 0.75%w/v (total borate-polyol combination is 1.35%, polyol=1.05%), Carbopol 0.4%w/v, tyloxapol 0.025%w/v; [63-64], see full document specifically areas cited).
While Kabra (‘031) does not expressly treat the patient 1-2 times a day with the suspension, Kabra (‘031) does expressly teach treating elevated intraocular pressure/glaucoma by treating the patient at least once a day with the suspension by eye drop; wherein it is implicit for treating the patient once a day and it is prima facie obvious before the effective filing date of the claimed invention to exemplify the teachings with a reasonable expectation of success. Additionally it is obvious before the effective filing date of the claimed invention to treat the patient once a day with the eye drop composition as Kabra (‘031) teaches at least once a day which includes once a day and it is prima facie obvious to treat a patient with the minimum dosage and adjust the regime as needed with a reasonable expectation of success. 
Kabra (‘031) does not expressly teach the exact same values for the benzalkonium chloride or the particle size of the active like brinzolamide in the suspension, but Kabra (‘031) does expressly teach the inclusion of benzalkonium chloride at typical ranges of greater than about 0.0007%w/v and generally less than about 0.005%w/v wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I). Additionally, Kabra (‘031) teaches the composition to have sufficient antimicrobial activity such as the inclusion of additional preservatives. Winfield teaches that benzalkonium chloride is well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v (2nd paragraph, second column) wherein it would be prima facie obvious to one of ordinary skill in the art to utilize up to and including the conventional 0.01% and the well tolerated amount of 0.02% of benzalkonium chloride known in the art and optimize within the accepted/tolerated range for the BAK in the art as a means of attaining the desired preservation profile with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
Kabra (‘719) teaches an ophthalmic aqueous suspension composition comprising a therapeutic agent such as brinzolamide (Table B) wherein the mean particle size of all the suspended active like brinzolamide in the suspension (greater than 50%) is more typically at least 1 µm and more typically not greater than 10 µm and even more typically no greater than 5 µm [23]; and additional therapeutic agents like brimonidine and bimatoprost and combinations thereof that may be soluble within the suspension [8, 24].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to have the brinzolamide in the suspension at a known particle size as suggested by Kabra (‘719) and produce the claimed invention; as it is prima facie obvious to incorporate the brinzolamide at a known particle size for brinzolamide in suspensions and optimize within the known range and arrive at the claimed range to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range. The claims are composition claims and the prior art composition teaches the structural components of the claimed composition which are the same structural components and values for these components that are in the instant specification, wherein the properties and capacity for use of the composition such as the intended future use and intended effective daily doses for the intended treatment are expected to be the same as those in the specification as claimed absent evidence to the contrary.
With regards to claim 19, while Table H does not exemplify the exact amount of sodium chloride; Kabra (‘031) does expressly teach for the sodium chloride to be less than 0.4% to attain the desired osmolality which is desirable to be from 240-360mOsm [46]; wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exemplify another concentration taught for the therapeutic agent and to optimize the amount of sodium chloride for the composition as addressed by Kabra (‘031) teachings with a reasonable expectation of success absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant's arguments are centered on the assertion that the amount of benzalkonium chloride (BAK) in Kabra (’031) is not the claimed amount, that the amount of BAK in the examples of Kabra (‘031) is outside the claimed amount, that the approved product covered by Kabra (‘031) is Simbrinza has benzalkonium chloride at 0.003%, and that the BAK is not merely a preservative but also functions as a penetration enhancer. This has been fully considered but not persuasive. The teachings of Kabra (‘031) for the amount of BAK are not held solely to its examples (or a commercial or approved product) when there is a general teaching is for its inclusion for its preservative properties in a larger range of values and a prima facie case of obviousness exists when the claimed ranges/values are so close that one skilled in the art would have expected them to have the same properties (e.g. less than about 0.005% is so close to 0.007%, 0.008%, 0.01% wherein a prima facie case of obviousness exists). Additionally as presented above, Kabra teaches the composition is to have sufficient antimicrobial activity and can have additional preservatives where Winfield establishes that benzalkonium chloride is known in the art to be well tolerated in the eye up to 0.02% and it usually used at 0.01%w/v wherein the inclusion of benzalkonium chloride up to and including its known range/values with optimization within this accepted/tolerated range in the art to attain the desired preservation profile is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented. The assertion that BAK is not merely a preservative but also a penetration enhancer is not persuasive as the penetration enhancement of drugs with BAK is well known in the art as seen by Malhotra et al. which addresses that BAK is often added to ophthalmic preparation as an antibacterial preservative from 0.004-0.02% and found to increase corneal penetration of a number of drugs (Page 19 col. 2 4th paragraph); wherein the  Examiner’s reasons for the inclusion of BAK as a preservative need not be Applicant’s motivation for the inclusion of BAK as a penetration enhancer when the suspension for the method of treatment flows naturally from following the suggestion of the prior art and cannot be the basis for patentability when the differences would otherwise be obvious.  
Applicant’s remaining assertions are against the Karavas or Winfield references individually (i.e. Winfield does not teach at least two polyols, Karavas or Winfield do not disclose the claimed particle sizes), and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The newly amended claims are subject to the new rejection presented above.
Accordingly, the rejection stands.

Claims 14-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719) as applied to claims 1-4, 9, 12-13 and 18-19  above, as evidenced by Lederer et al. (Drop size of commercial glaucoma medications-Abstract only).
Rejection:
The teachings of Kabra (‘031) in view of Winfield and Kabra (‘719) are addressed above which includes expressly teaching treating patients with elevated intraocular pressure/glaucoma once a day with the suspension by eye drop including formulations with brinzolamide 1%w/v, brimonidine tartrate 0.15%w/v, mannitol, propylene glycol, and BAK. The average drop size is 39 microliters as evidenced by Lederer et al. wherein one eye drop per day of the suspension would have an effective daily dose of 0.39mg/day brinzolamide (1%w/v=1g/100ml= 0.01mg/1microliter) and 0.0585mg/day brimonidine tartrate (0.15%w/v=0.15g/100ml=0.0015mg/1microliter). 
With regards to claims 23-24, Table H has propylene glycol at 0.75% and while it does not exemplify the exact amount of mannitol, Kabra (’31) does teach the mannitol to be from at least about 0.25% and more typically less than about 1.6% wherein it would be prima facie obvious to optimize the amount of mannitol within the taught range with a reasonable expectation of success absent evidence of criticality for the claimed range. 
Response to Arguments:
Applicant's arguments are directed to Kabra (in view of  Winfield) which are addressed above. 
Accordingly, the rejection stands.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kabra (U.S. Pat. Pub. 2010/0324031) in view of Winfield (Antimicrobial preservatives-Benzalkonium chloride) and Kabra (U.S. Pat. Pub. 2010/0144719) as applied to claims 1-4, 9, 12-13 and 18-19  above, further in view of Fechtner et al. (Ocular hypotensive effect of fixed-combination brinzolamide/brimonidine adjunctive to a prostaglandin analog: a randomized clinical trial) and Ostrow et al. (U.S. Pat. Pub. 2015/0366854).
Rejection:
	The teachings of Kabra (‘031) in view of Winfield and Kabra (‘719) are addressed above, including the incorporation of sodium chloride, water and bimatoprost.
Kabra (‘031) in view of Winfield and Kabra (‘719) does not expressly teach the concentration of bimatoprost or the inclusion of a phosphate buffer but does teach the inclusion of bimatoprost with combinations of drug actives for the composition and the inclusion of borate-polyol which is a known buffer. 
Ostrow et al. teaches that known ophthalmic buffers include borate-polyols, phosphate buffer, and combinations thereof (claim 15).
Fechtner et al. teaches that the combination of brinzolamide/brimonidine with a prostaglandin analog such as bimatoprost was more effective that the prostaglandin alone (abstract). Fechtner et al. also teaches that the bimatoprost was at its commerically useful concentration of 0.01% (Patients and methods, second paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a phosphate buffer and the bimatoprost at 0.01% and produce the claimed invention; as it is prima facie obvious to include a phosphate buffer as the inclusion of buffer combinations (i.e. borate-polyol complexes, phosphates, and  combinations thereof) are known with a reasonable expectation of success absent evidence of criticality for the specific combination. It is also prima facie obvious to incorporate the bimatoprost at its known useful concentration as Kabra (‘031) teaches combining the drugs for the method and Fechtner also demonstrates that the combination brinzolamide/brimonidine with a prostaglandin such as bimatoprost is known wherein the combining these known drugs for their known purpose is established with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are directed to Kabra (in view of  Winfield) which are addressed above. 
Accordingly, the rejection stands.

Conclusion
Claims 1-4, 9, 12-24 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613